Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-23 has been reviewed and are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-23 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 9 and 16 recite “calculating a structural similarity profile of each of two compounds of interest for prediction of an interaction therebetween through comparison of a structural similarity between each compound and any of different predefined compounds”, “inputting the calculated interaction between the two compounds”, “predicting an interaction between the two compounds by a prediction model…. ”, “predicting a mechanism of action of the interaction between the two compounds through the output sentence”
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “device” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “outputting a result of the prediction”, “input the at least one dimension reduced feature vector into a raw diagnostic artificial intelligence engine” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 31 states that " device for predicting a drug interaction using structural information of a drug, the device comprising a calculation unit for calculating structural similarity profiles of two compounds of interest for prediction of an interaction therebetween through comparison of a structural similarity, an input unit for combining the calculated structural similarity profiles of the two compounds and inputting a result of the combination, an output unit for predicting an interaction between two compounds using the input structural similarity profile and outputting a result of the prediction in a form of a sentence describing the interaction, and a computation unit for predicting a mechanism of action of the interaction between the two compounds through the output sentence”.
Paragraph 36 states that “compound structure information used as an input in the present invention can be input in various forms such as character strings (i.e., SMILES, InChI) or files (i.e., mol, sdf) that allow a computer to interpret the structure of the compound”.
The claims recite additional elements “outputting a result of the prediction” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-8, 10-16, 18-23 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1, 17 refers to method claims however it is directed to software per se as it recites it does not recite a structure.  With respect to claim 9, the claim recites a device, however, the device claims, a calculation unit, input unit, output unit and computation unit, However, a these can be interpreted to be software because one of ordinary skill would consider a unit for performing a task merely software (1994,  Microsoft Press Computer Dictionary, (Second Edition), page 355). (Replace this sentence with why these components are software, usually I say that the components are broad enough such that their functionality can be implemented in software alone) Software is defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter (In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18)).  Additionally, applicant’s specifications recite in paragraph 98 that “in practice, medical image diagnostic controller 240 may be installed within an application server 90 accessible by a plurality of clients (e.g., a client 91 and a client 92 as shown) and/or is installed within a workstation 93 employing a monitor 94, a keyboard 95 and a computer 96”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, 9, 12-16, 17, 20-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beger (2003/0229456) in view of Chorghade (2016/0303553).
With respect to claim 1 Beger teaches a method of predicting a drug interaction using structural information of a drug, the method comprising: 
calculating a structural similarity profile of each of two compounds of interest for prediction of an interaction therebetween through comparison of a structural similarity between each compound and any of different predefined compounds (Beger paragraph 239 “mage analysis may use to search for similarities or differences between the spectral patterns derived from a training set and the pattern exhibited by a test compound”); 
inputting the calculated structural similarity profile of the each of two compounds into a trained model (Beger paragraph 171 “input training data”).
Beger does not explicitly teach 
predicting an interaction between the two compounds by a prediction model using the input structural similarity profile and outputting a result of the prediction in a form of a sentence describing the interaction; and 
predicting a mechanism of action of the interaction between the two compounds through the output sentence.
Chorghade teaches predicting an in vivo interaction between two or more pharmaceutically active compounds (Chorghade claim 1).
Chorghade teaches some uses of synthetic metalloporphyrins for the study of the oxidative metabolism of drugs have been reported. Carrier et al. (Bull. Soc. Chim. Fr., 130:405-416 (1993)), who studied lidocaine oxidation with various cytochrome P450 model systems and produced thereby some of the known primary metabolites of lidocaine, have suggested that reaction conditions and the metalloporphyrins themselves might be varied to give varying yields of oxidation products, or at times, different products entirely. In contrast, by applying methods described herein, the remaining known metabolites, as well as some additional oxidation products which are being considered as possible additional metabolites (Chorghade paragraph 54).
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Beger with Chorghade with the motivation of accurately evaluate drug-to-drug interactions for effectiveness and safety issues (Chorghade paragraph 55).
Claim 9 is rejected as above.
Claim 17 is rejected as above.

	With respect to claim 4 Beger teaches the method according to claim 1, wherein the inputting and the outputting are based on a deep neural network (Beger paragraph 93).
	Claim 12 and 19 are rejected as above.

	With respect to claim 5 Beger teaches the method according to claim 4, wherein an input to the deep neural network is a structural similarity profile of two compounds expressing a drug interaction and an output from the deep neural network is a sentence describing the interaction between the two compounds (Beger paragraph 239 “mage analysis may used to search for similarities or differences between the spectral patterns derived from a training set and the pattern exhibited by a test compound”).
	Claim 13 is rejected as above.
	Claim 20 is rejected as above.

	With respect to claim 6 Beger teaches the  method according to claim 1, wherein the compound is a drug or food ingredient (Beger paragraph 7).
	Claim 14 is rejected as above.
	Claim 21 is rejected as above.
	With respect to claim 7 Beger teaches the method according to claim 1, wherein the interaction is a mechanism of action or activity information (Beger paragraph 224).
	Claim 15 is rejected as above.
	Claim 22 is rejected as above.

	With respect to claim 8 Beger teaches the method according to claim 1, wherein a case for which the interaction is not predicted is a combination of compounds having a low probability of adverse interaction (Beger paragraph 237).
	Claim 16 is rejected as above.
	Claim 23 is rejected as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/           Primary Examiner, Art Unit 3626